Citation Nr: 0533488	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  99-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 
1990, for a grant of service connection for residuals of an 
injury to the left little finger.

2.  Entitlement to an effective date earlier than April 3, 
1990, for a grant of a 70 percent rating for residuals of a 
gunshot wound of the left upper extremity.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, for additional 
development.  Following the completion of the requested 
actions, the case was returned to the Board for further 
review.  

Received by the Board in September 2005 was a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, wherein the veteran appointed the Military 
Order of the Purple Heart to represent his interests in 
matters pending before VA.  

The issue of the veteran's entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By its decision of May 11, 1990, the Board declined to 
reopen a previously denied claim for service connection for 
residuals of an injury to the left little finger.

2.  In April 1990, the RO received congressional 
correspondence, dated April 3, 1990, inquiring about the 
status of the veteran's claims.  Enclosed with that 
correspondence was a medical opinion from a private physician 
which related a fracture of the veteran's left little finger, 
sustained in a fall in February 1981, to his service-
connected residuals of a gunshot wound of the left upper 
extremity.

3.  At the time of the May 11, 1990, decision, the Board had 
no knowledge of the April 1990 congressional correspondence 
with the enclosed medical opinion.

4.  A January 1998 rating decision determined that the 
residuals of the gunshot wound of the left upper extremity 
were 70 percent disabling.  That rating decision expanded the 
grant of service connection for residuals of a gunshot wound 
of the left upper extremity to include the residuals of a 
fracture of the left little finger.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 3, 1990, for a grant 
of service connection for residuals of an injury to the left 
little finger is not warranted.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.326, 3.400 (2005).

2.  An effective date earlier than April 3, 1990, for a grant 
of a 70 percent evaluation for residuals of a gunshot wound 
of the left upper extremity is not warranted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.157, 
3.159, 3.326, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
September 2003.  All of the actions previously sought by the 
Board through its prior development request as to the matters 
herein addressed appear to have been completed in full as 
directed, and neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that he should submit all pertinent evidence in his 
possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in August 2004 fully advised the veteran of the 
existence of the VCAA and its requirements as to all issues, 
and neither the veteran, nor his representative, challenges 
the sufficiency of that notice.  Finally, VA has secured all 
available pertinent evidence and conducted all appropriate 
development, including affording the veteran any needed VA 
medical examination.  In all, the Board finds that VA has 
satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claims for Earlier Effective Dates

The record reveals that the veteran was wounded in the left 
arm in combat in the Philippine Islands in January 1945.  An 
October 1945 rating decision granted service connection for 
the resulting gunshot wound residuals.  A 20 percent 
disability evaluation was assigned.  A May 1947 rating 
decision increased the evaluation to 30 percent disabling.  
The veteran was informed of that decision and of his 
appellate rights later that month.  He did not appeal to the 
Board.  An October 1966 rating decision continued the 30 
percent evaluation.  The veteran was informed of that 
decision and of his appellate rights later that month, but 
did not appeal.

In March 1981, the veteran filed a claim for secondary 
service connection for residuals of an injury to his left 
little finger as a result of a fall the previous month.  
Other evidence in the claims file reflects that the veteran 
fell on ice.  His central contention was that his service-
connected gunshot wound caused the injury which he sustained 
in the February 1981 fall because he was unable to break his 
fall and protect his left hand due to his service-connected 
left upper extremity disability.  An unappealed April 1982 
rating decision denied entitlement to secondary service 
connection.  Thereafter, the veteran attempted to reopen his 
claim several times.  In September 1986, however, the Board 
declined to reopen the claim.  

In December 1988, the veteran again attempted to reopen the 
claim for secondary service connection for residuals of a 
fracture of the left little finger.  He also claimed 
entitlement to an increased evaluation for his gunshot wound.  
A March 1989 rating decision granted a 40 percent evaluation 
for residuals of the gunshot wound, but declined to reopen 
the claim for service connection for an injury to the left 
little finger.  That determination was confirmed and 
continued by a June 1989 rating decision.  A May 11, 1990, 
Board decision declined to reopen the claim for secondary 
service connection and denied an increased evaluation for 
residuals of a gunshot wound of the left upper extremity.  

In a letter to the RO dated April 3, 1990, the veteran's 
congressional representative inquired as to the status of the 
veteran's claims, and enclosed a statement by a physician.  
The physician's statement, which was dated in February 1990, 
included an opinion that there was a nexus between the 
service-connected left upper extremity gunshot wound 
residuals and the injury to the left little finger in the 
February 1981 fall.  The congressional correspondence was not 
date-stamped as to the day on which it was received.  That 
correspondence was not sent by the RO to the Board prior to 
May 11, 1990, the date of the Board's decision declining to 
reopen the veteran's claim for secondary service connection 
for residuals of a fracture of the left little finger.  The 
Board's decision of May 11, 1990, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

In a November 1995 rating decision, the RO granted service 
connection for residuals of a healed fracture of the left 
little finger on a secondary basis, assigned a noncompensable 
evaluation therefor, and continued to deny an evaluation in 
excess of 40 percent for residuals of the gunshot wound of 
the left upper extremity.  A May 1996 Board decision denied 
an evaluation in excess of 40 percent for the left upper 
extremity disability.  The veteran appealed the May 1996 
Board decision to the Court, and, after a February 1997 joint 
motion to remand was granted by the Court, the Board remanded 
the claim for an increased evaluation to the RO.  A January 
1998 rating decision by the RO characterized the veteran's 
left little finger fracture residuals as part of the service-
connected residuals of the gunshot wound of the left upper 
extremity, and, in addition, the RO at that time assigned a 
70 percent evaluation for the combined disability, effective 
from January 14, 1991.  A December 1998 rating decision found 
that there had been clear and unmistakable error in the 
assignment of an effective date in the January 1998 rating 
decision and assigned April 3, 1990, as the proper effective 
date for both the grant of service connection for residuals 
of a fracture of the left little finger and the grant of the 
70 percent disability evaluation.

A "claim" is defined under 38 C.F.R. § 3.1(p) (2005) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 
Vet.App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after the date on which the increase in disability 
occurred.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

Relevant regulatory authority also provides that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155.  Further, the effective date for a 
grant of service connection based upon the submission of new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii).

The veteran has raised two earlier effective date issues.  
First, he seeks an earlier effective date for the grant of 
service connection for residuals of a fracture of his left 
little finger.  Second, he seeks an earlier effective date 
for the grant of the overall 70 percent evaluation assigned 
to his residuals of a shell fragment wound of the left upper 
extremity, now inclusive of the residuals of the 1981 
fracture of the left little finger.

Upon consideration of the facts in this case, and upon 
application of the applicable law and regulations, the Board 
finds that the earliest effective date which may be assigned 
for either the grant of service connection or the overall 70 
percent evaluation is April 3, 1990, the date of the 
congressional correspondence.  The Board finds that the 
congressional correspondence in question was an informal 
claim under 38 C.F.R. § 3.155 and constituted both a reopened 
claim for secondary service connection for residuals of a 
fracture of the left little finger and a claim for an 
increased evaluation for the left upper extremity disability.  
The claims file reveals that the medical opinion enclosed 
with that correspondence resulted in a subsequent grant of 
service connection for residuals of the fracture of the left 
little finger on the basis of new and material evidence.  As 
noted above, the effective date for a grant of service 
connection based upon the submission of new and material 
evidence is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii).  There is otherwise no showing of a formal 
or informal claim prior to the congressional correspondence 
of April 3, 1990, and it is significant that the veteran and 
his representative do not present evidence or argument that 
the reopened claim for secondary service connection, which 
was granted by the rating decision in November 1995, was 
filed earlier than April 3, 1990.  

As for the claim for an effective date prior to April 3, 
1990, for a 70 percent evaluation for disability of the left 
upper extremity, the Board notes that the January 1998 rating 
decision which granted the 70 percent evaluation did so in 
large part on the basis of disability of the left little 
finger.  As disability of the left little finger was not part 
of the service-connected gunshot wound residuals prior to 
April 3, 1990, entitlement to the 70 percent evaluation did 
not arise earlier than April 3, 1990.  An increase in the 
severity of the service-connected left upper extremity 
disability so as to warrant an evaluation of 70 percent is 
not shown by competent evidence prior to April 3, 1990.  

Finally, assuming, without deciding, that the April 3, 1990 
congressional correspondence and medical opinion were 
constructively before the Board at the time of the Board's 
May 11, 1990 decision, nevertheless, the regulations which 
govern effective date claims do not provide for the 
assignment of an effective date prior to April 3, 1990.  38 
C.F.R. 3.400(r) mandates that the effective date for a grant 
of service connection based upon a reopened claim is the date 
of receipt of claim or date entitlement arose, whichever was 
the later.  As the date of the reopened claim was April 3, 
1990, the effective date cannot, by regulation, be earlier 
than that date.  The general rule pertaining to effective 
dates, set forth in 38 C.F.R. § 3.400, is that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  In the veteran's case, no exception 
to the general rule applies. 


ORDER

An effective date earlier than April 3, 1990, for a grant of 
service connection for residuals of an injury to the left 
little finger is denied.

An effective date earlier than April 3, 1990, for a grant of 
an evaluation of 70 percent for residuals of a gunshot wound 
of the left upper extremity is denied.


REMAND

Received by the RO in May 2004 were billing from the 
Marshfield Clinic regarding treatment afforded the veteran by 
D. V. Olmanson, M.D., in April 2004, as well as an 
appointment reminder from the Marshfield Clinic as to a July 
2004 consultation with Dr. Washington.  Records relating to 
the aforementioned medical evaluation and treatment, which 
may have a bearing on the outcome of the veteran's TDIU 
claim, are not now contained within the veteran's claims 
folder and efforts are needed to obtain these records for the 
VA's review, prior to entry of a final decision on that 
matter.  See 38 C.F.R. § 3.159.  

Accordingly, this portion of the appeal is REMANDED for the 
following action: 

1.  The veteran must be contacted in 
writing and requested to execute a 
written authorization for the release of 
any and all examination and treatment 
records prepared at the Marshfield 
Clinic, 1000 North Oak Avenue, 
Marshfield, Wisconsin 54449, including 
those compiled by Doctors Olmanson and 
Washington.  Once the authorization is 
received by the AMC, all pertinent 
records must be obtained for inclusion in 
the veteran's claims folder.  

2.  Lastly, the veteran's TDIU claim must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


